Citation Nr: 9904281	
Decision Date: 02/17/99    Archive Date: 02/24/99

DOCKET NO.  96-33 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an increased rate of dependency and indemnity 
compensation benefits (DIC) pursuant to the provisions of 
38 U.S.C.A. § 1311 (West 1991).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel



INTRODUCTION

The veteran served on active duty from October 1960 to 
October 1980, and he died in January 1996.  The appellant is 
his widow.  

This matter comes to the Board of Veterans Appeals (Board) 
from a February 1996 rating decision of the Regional Office 
(RO) which granted the appellant's claim for service 
connection for the cause of the veteran's death.  This award 
was effective February 1996.  Subsequently, the appellant 
argued that she was entitled to receive additional DIC on the 
basis that a 100 percent evaluation for the veteran's 
service-connected cardiovascular disease should have been in 
effect for eight years at the time of his death.

The Board notes that by decision in October 1994, it remanded 
the veteran's claim for reimbursement for unauthorized 
medical expenses incurred at a private hospital in March 
1989.  It does not appear that the RO took any action it was 
directed to do.  Further, it is not clear whether the 
appellant has filed a claim on an accrued basis for these 
benefits.  Accordingly, this matter is referred to the RO for 
appropriate action.


REMAND

A review of the record shows that the rating for the 
veteran's service-connected arteriosclerotic heart disease 
was increased to 100 percent by a June 1987 rating decision.  
This evaluation was effective December 1986.  In addition, 
the same rating action reduced the 100 percent evaluation to 
60 percent, effective August 1987.  The reduction was based, 
in part, on medical records which disclosed that following 
his myocardial infarction in December 1986, the veteran was 
found to have residual coronary disease, but nothing 
exceeding 50 percent stenosis.  

The veteran was hospitalized in a Department of Veterans 
Affairs (VA) facility in January 1989.  It was indicated that 
he had been doing well until earlier that month when he 
experienced left precordial pressure with left arm ache.  He 
had no electrocardiogram changes and was discharged home.  He 
returned the next day after having recurrent chest pain.  The 
diagnoses included status post acute myocardial infarction, 
unstable angina, dilated cardiomyopathy and congestive heart 
failure.  It was noted that the veteran should be kept under 
consideration for cardiac transplantation.  

Based on this evidence, the RO, by rating decision in June 
1989, assigned a 100 percent evaluation for arteriosclerotic 
heart disease, effective January 1989.  

The Board points out that the veteran, in fact, did undergo a 
heart transplant in March 1989.  

As noted above, when the veteran died in January 1996, the 
100 percent rating had been in effect for less than eight 
years.  The appellant's representative has raised the issue 
of clear and unmistakable error (CUE) in the June 1987 rating 
decision which reduced the evaluation for arteriosclerotic 
heart disease from 100 percent to 60 percent.  In this 
regard, the Board points out that it does not appear that the 
RO considered the provisions of 38 C.F.R. § 3.343 (1998) in 
reaching its determination.  The United States Court of 
Veterans Appeals (Court) has held that a claim which is 
inextricably intertwined with another claim which remains 
undecided and pending before VA must be adjudicated prior to 
a final order on the pending claim.  Harris v. Derwinski, 1 
Vet. App. 180 (1990).  However, the RO has not formally 
adjudicated the issue of whether there was CUE in the June 
1987 rating action.  Clearly, if CUE was present in that 
determination, the 100 percent rating would have been 
effective for more than eight years.  

In addition, the Court recently issued a decision which 
affects the adjudication of claims for increased DIC benefits 
under 38 U.S.C.A. § 1311.  See Hix v. West, No. 97-327 (U.S. 
Vet. App. January 26, 1999).  The Court held that a claimant 
pursuing enhanced DIC benefits under 38 U.S.C.A. § 1311 has 
the right to obtain a determination as to whether the veteran 
hypothetically would have been entitled to receive 
compensation at a total disability rating for a continuous 
period of at least eight years preceding death.  Such a 
determination does not appear to have been made in this case.

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1. The RO should adjudicate the issue of 
whether there was CUE in the June 1987 
rating decision which reduced the 100 
percent evaluation which had been 
assigned for the veteran's service-
connected arteriosclerotic heart 
disease.  The RO should consider the 
provisions of 38 C.F.R. §§ 3.105(a) 
(1998) and 3.343.

2. If the determination above is not 
resolved in the appellant's favor, the 
RO should consider the claim in 
accordance with the Court's decision 
in Hix.

Following completion of the above, the RO should review the 
evidence and determine whether the appellant's claim may now 
be granted.  If not, she and her representative should be 
furnished an appropriate supplemental statement of the case, 
and the case should then be returned to the Board for further 
appellate consideration.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).





KIEFFER


- 5 -
